FILED
                             NOT FOR PUBLICATION                              MAR 04 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MILTON ALEXANDER CORTEZ,                         No. 08-73207

               Petitioner,                        Agency No. A098-854-378

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **


Before: FERNANDEZ, GOULD and M. SMITH, Circuit Judges.

        Milton Alexander Cortez, a native and citizen of El Salvador, petitions for

review of a Board of Immigration Appeals order dismissing his appeal from an

immigration judge's decision denying his application for asylum, withholding of

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

HL/Inventory
removal and protection under the Convention Against Torture (CAT). We have

jurisdiction under 8 U.S.C. § 1252. We review factual findings for substantial

evidence, Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008), and deny

the petition for review.

       The record does not compel reversal of the IJ's conclusion that petitioner

failed to establish that the harm he suffered at the hands of gang members in El

Salvador was on account of a protected ground. See Ramos-Lopez v. Holder, 563

F.3d 855, 858-62 (9th Cir. 2009) (concluding that resistance to gang activity is not

a particular social group for the purpose of establishing nexus to a protected

ground); Molina-Morales v. INS, 237 F.3d 1048, 1051-52 (9th Cir. 2001) (personal

retribution is not persecution on account of a protected ground). Accordingly,

petitioner's asylum, withholding of removal, and CAT claims fail.

       PETITION FOR REVIEW DENIED.




HL/Inventory